EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Gabathuler on February 10, 2022.
The application has been amended as follows: 
Canceled claims 12, 13, 16 and 17.
Amended claim 1 as follows:
1. (Currently Amended) A connector comprising:
a connector body including an outer surface defining a longitudinal axis and gear teeth disposed on the outer surface;
a first sleeve rotatably coupled to said connector body, said first sleeve having a sidewall, wherein the sidewall of the first sleeve is formed to define a hole therethrough;
a moveable member positioned in the hole formed in the sidewall of the first sleeve;
a second sleeve positioned over said first sleeve and movable with respect to the first sleeve between a locked position and an unlocked position, said second sleeve having a sidewall, wherein the sidewall of the second sleeve is formed to define a recess; and

wherein in the unlocked position of the second sleeve, said recess is configured to at least partially align with said hole, and, upon rotation of said first sleeve relative to said connector body, said moveable member is configured to translate into said recess of said second sleeve to facilitate sliding of said mating surface of said releasable locking member along said gear teeth of said connector body, 
wherein in the locked position of the second sleeve, said recess is rotationally spaced from the hole, and, said mating surface of said releasable locking member is locked between said gear teeth of said connector body and said moveable member to prevent rotation of said first sleeve with respect to said connector body, and
wherein the second sleeve is configured to be movable with respect to the first sleeve along the longitudinal axis between a first position and a second position and, while in the second position, the second sleeve is rotatable with respect to the first sleeve between the unlocked and locked positions,
wherein the first and second sleeves include engagement members that matingly engage when the second sleeve is in the first position and that are disengaged when the second sleeve is in the second position thereby enabling the second sleeve to rotate with respect to the first sleeve between the unlocked and locked positions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



02/11/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619